727 S.E.2d 289 (2012)
DICKSON, et al.
v.
RUCHO, et al.
No. 201PA12-1.
Supreme Court of North Carolina.
June 29, 2012.
Phillip J. Strach, Raleigh, for Rucho, Robert et al.
Edwin Speas, Raleigh, for Dickson, Margaret, et al.
Alexander McC. Peters, Special Deputy Attorney General, for State of North Carolina, et al.
Anita S. Earls, for Dickson, Margaret, et al.
Adam Stein, Chapel Hill, for North Carolina State Conference of Branches of the NAACP, et al.
Irving Joyner, Durham, for North Carolina State Conference of Branches of the NAACP, et al.
Victor Goode, for North Carolina State Conference of Branches of the NAACP, et al.
John A. Bussian, Raleigh, for NC Press Association, Inc., et al.
Mark J. Prak, Raleigh, for N.C. Association of Broadcasters, Inc.
Hugh Stevens, Raleigh, for N.C. Open Government Coalition, Inc.
The following order has been entered on the motion filed on the 29th of June 2012 by Amicus for leave to file Amicus Curiae Brief:
"Motion Allowed by order of the Court in conference, this the 29th of June 2012."
Unless already submitted, the Amicus Brief shall be submitted to the court within the times allowed and in the manner provided by Appellate Rule 28(i).